Title: Charles Storer to Abigail Adams, 21 July 1786
From: Storer, Charles
To: Adams, Abigail


     
      Boston. 21st. July. 1786
     
     And a good story you shall have, Madam, as you desire. Know then that your friends both at Haverhill and Braintree are well. But I had forgot. One sad stroke has caused us much trouble, Aunt Smith is dead. She died about a month since. She was first seized with a lethargic fit, was lost to every thing, but apparently had recovered from her disorder and was preparing to take a journey as far as Princetown, when she was suddenly seized, the evening preceeding her setting out, with convulsion fits, which in a day or two put a period to her existence. This account you have had from others perhaps already.
     I have to thank you for yours of the 22d. of May. It found me in a place you little dream of. I was in Passamaquoddy Bay at the Eastward, where I was on speculation, and which is to be the place of my residence a few years to come, perhaps for life. You recommend Agriculture. It is an idea to me more pleasing than that of any other kind of life. ’Tis most natural and therefore, to a mind uncorrupted in the world, must be most happy. You must know that Genl: Lincoln, Mr: Thos: Russell and Mr: Lowell have lately bought two Townships in Passamaquoddy Bay which they mean to settle assoon as possible. I went down with the General about two months ago, and am but just returned. The General’s son is one of the two and twenty settlers that went down with us, and your humble servant is another. There is a little trade carried on there, but believe me this is by no means my object, at least no further than to ennable me to clear and improve a good landed estate. This has ever been a wish of mine. More now than ever, and I feel happy in the idea that I am acting from the very principle on which you recommend Agriculture to me in a late letter: an additional motive is that here it is impossible for me establish. So that you see in part I am obliged to do right this time. I therefore fully depend on my resolution. But the ultimate of my plan, as mentioned above, you will not mention to any of our friends on this side of the Atlantick. They are a good many of them averse to my going at all, most of them against my establishing myself there. So I do not let anyone in the secret. See, Madam, how you can keep it. I know I shall have your approbation, because I am sensible I act from every principle of duty.
     I have heard of Gentlemen’s falling in love with pictures, but I am caught with your description of the amiable Miss Hamilton. Fortunate it may be, or unfortunate, that I staid not a little longer with you. Every thing is right. I frequently, in a reflective moment, have painted to myself a connection with beauty and virtue. This is but Romance however, yet I must say your description and my ideas in this instance perfectly correspond. I think you will laugh at me by this time for my Quixotism in thus admiring an unknown del Tobosa, but I am not going to commence Knight Errant, so please to remember this is entre nous.
     Be kind eno: to thank Amelia for her two favors No: 3. and 4, both of May. I will duly answer them, but by this opportunity she will excuse me. My best wishes ever attend her. May she be happy in this new and every other Connection. To Mr: Adams my best respects. I wish to write to him on business, and will if time will allow. My Compts: to Colo: Smith if you please.
     Our family desire to be duly remembered to you and yours. They wish you every good and pleasant thing. We are preparing tosee folks, today, and you know the poor help we have in this Country and will therefore excuse not hearing more from us.
     When you return I shall happy to have the honor of your Company at Passamaquoddy to pass the Summer, & am Madam, with all respect & esteem Yr: much obliged friend & humble servt:
     
      C. S.
     
    